      CASE 0:20-cv-00011-PAM-TNL Document 6 Filed 06/17/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Phillip Horswell,                                          Civ. No. 20-11 (PAM/TNL)

                            Petitioner,

 v.
                                                                               ORDER
 State of Minnesota,

                            Respondent.


      This matter is before the Court on the Report and Recommendation (R&R) of

United States Magistrate Judge Tony N. Leung dated May 13, 2020.               The R&R

recommends that Petitioner Phillip Horswell’s “Presentation of Evidence” Petition for

habeas-corpus relief be denied and no certificate of appealability be granted. Horswell

failed to file objections to the R&R in the time period permitted. The Court therefore

ADOPTS the R&R (Docket No. 5).

      Accordingly, IT IS HEREBY ORDERED that:

      1.     The Petition (Docket No. 1) is DENIED;

      2.     This action is DISMISSED without prejudice; and

      3.     No Certificate of Appealability will issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 17, 2020                         s/Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge
